Exhibit 10.11
























Deferred Compensation Plan for Outside Directors
Callon Petroleum Company
(As Amended and Restated Effective as of May 1, 2017)






--------------------------------------------------------------------------------



Contents


 
 
 
Article 1. Statement of Purpose    
1


 
 
Article 2. Definitions
1


 
 
Article 3. Eligibility and Participation
4


 
 
Article 4. Deferrals
5


 
 
Article 5. Accounts
5


 
 
Article 6. Distributions
6


 
 
Article 7. Administration of the Plan
7


 
 
Article 8. Amendment and Termination
9


 
 
Article 9. General Provisions
9







 

--------------------------------------------------------------------------------






Callon Petroleum Company
Article 1. Statement of Purpose
1.1 Purpose. The purpose of this Plan is to provide non-employee directors of
Callon Petroleum Company (the “Company”) with the opportunity to defer receipt
of compensation earned as a Director (defined below) to a date following
Separation from Service (defined below). This deferral opportunity is designed
to help the Company to attract and retain outstanding individuals as Directors
of the Company through enhancement of the value of the fees paid to such
individuals.


Article 2. Definitions
When used herein, the following terms shall have the meanings indicated unless a
different meaning is clearly required by the context.
(a)
“Account” or “Account Balance” means for each Participant, the account
established for his benefit under the Plan, which reflects the number of vested
Phantom Stock Units credited to the Account multiplied by the Fair Market Value
as of the Valuation Date. The Account Balance, and any specific account or
sub-account thereunder, shall be a bookkeeping entry only and shall be used
solely as a device for the measurement and determination of the amount to be
paid to a Participant, or his designated Beneficiary, pursuant to the Plan.

(b)
“Affiliate” means any entity required to be aggregated with the Company pursuant
to regulations adopted under Code Section 409A, or any other entity under common
control with the Company that is designated as an Affiliate by the Company.

(c)
“Award” means the term that has the same meaning prescribed for that term (or
any equivalent term) in any Stock Incentive Plan or any other plan maintained by
the Company under which stock-based awards denominated in shares of Common
Stock, such as, for example, shares of restricted stock and restricted stock
units, are granted to Directors. For purposes of this Plan, an Award does not
include an award granted under such Stock Incentive Plan (or other plan) if the
deferral of the tax recognition event for such award under a deferral election
made pursuant to this Plan would cause taxation or penalty under Code Section
409A, such as, for example, an award of a stock option to the Participant.

(d)
“Beneficiary” means that person who becomes entitled to receive a distribution
of benefits under the Plan in the event of the death of a Participant prior to
distribution of all benefits to which the Participant is entitled.

(e)
“Board” means the Board of Directors of the Company.

(f)
“Cash Compensation” means compensation payable by the Company to a Director in
cash for serving as a Director, including attending Board and committee meetings
as a Director, during a Plan Year, but excluding any expense reimbursements.

(g)
“Change in Control” For all purposes of the Plan, a “Change in Control” of the
Company occurs upon a change in the Company’s ownership, its effective control,
or the ownership of a substantial portion of its assets, as follows:



(i)
Change in Ownership. A change in ownership of the Company occurs on the date
that any “Person” (as defined below), other than (A) the Company or any of its
Subsidiaries, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its SEC Affiliates (as defined
below), (C) an underwriter temporarily holding stock pursuant to an offering of
such stock, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock,



1

--------------------------------------------------------------------------------





acquires ownership of the Company’s stock that, together with stock held by such
Person, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the Company’s stock. However, if, as of the Effective
Date, any Person is considered to already own more than fifty percent (50%) of
the total fair market value or total voting power of the Company’s stock, the
acquisition of additional stock by the same Person is not considered to be a
Change in Control. In addition, if any Person has effective control of the
Company through ownership of thirty percent (30%) or more of the total voting
power of the Company’s stock, as discussed in paragraph (ii) below, the
acquisition of additional control of the Company by the same Person is not
considered to cause a Change in Control pursuant to this paragraph (i); or
(ii)
Change in Effective Control. Even though the Company may not have undergone a
change in ownership under paragraph (i) above, a change in the effective control
of the Company occurs on either of the following dates:

(A)
The date that any Person acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such Person)
ownership of the Company’s stock possessing thirty percent (30%) or more of the
total voting power of the Company’s stock. However, if, as of the Effective
Date, any Person owns thirty percent (30%) or more of the total voting power of
the Company’s stock, the acquisition of additional control of the Company by the
same Person is not considered to cause a Change in Control pursuant to this
subparagraph (ii)(A); or

(B)
The date during any twelve (12) month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

(iii)
Change in Ownership of Substantial Portion of Assets. A change in the ownership
of a substantial portion of the Company’s assets occurs on the date that a
Person acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such Person) assets of the Company,
that have a total gross fair market value equal to at least forty percent (40%)
of the total gross fair market value of all of the Company’s assets immediately
before such acquisition or acquisitions. However, there is no Change in Control
when there is such a transfer to an entity that is controlled by the
shareholders of the Company immediately after the transfer, through a transfer
to (A) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock; (B) an entity, at least
fifty percent (50%) of the total value or voting power of the stock of which is
owned, directly or indirectly, by the Company; (C) an entity that owns directly
or indirectly, at least fifty percent (50%) of the total value or voting power
of the Company’s outstanding stock; or (D) an entity, at least fifty percent
(50%) of the total value or voting power of the stock of which is owned by a
Person that owns, directly or indirectly, at least fifty percent (50%) of the
total value or voting power of the Company’s outstanding stock.

Only for purposes of the foregoing definition of Change in Control:
(i)
“Person” shall have the meaning set forth in Code Section 7701(a)(1). Person
shall include more than one Person acting as a group as defined by the Final
Treasury Regulations issued under Code Section 409A.



2

--------------------------------------------------------------------------------





(ii)
“SEC Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

It is intended that a Change in Control, as defined herein, shall also be
considered a “change in the ownership or effective control of the corporation,
or in the ownership of a substantial portion of the assets of the corporation”,
as defined under Code Section 409A, and such definition shall be construed in
compliance with such requirements under Code Section 409A.
(h)
“Code” means the Internal Revenue Code of 1986 and amendments thereto. Reference
to a section of the Code shall include that section and any comparable section
or sections of any future legislation that amends, supplements, or supersedes
said section, and any regulations and other authoritative guidance issued by the
appropriate governmental entity under such section of the Code.

(i)
"Committee" means the committee established under the Plan, the members of which
are appointed by the Board to oversee those duties relating to administration of
this Plan as provided under the Plan.

(j)
“Common Stock” means common stock, $.01 par value per share, of the Company.

(k)
“Company” means Callon Petroleum Company, a corporation organized and existing
under the laws of the State of Delaware, or its successor or successors.

(l)
“Company Equity Plan” means the Callon Petroleum Company 2011 Omnibus Incentive
Plan and any successor plan.

(m)
“Company Group” means the Company and any Affiliate.

(n)
“Director” means any person who is serving as a voting member of the Board and
is not an employee of the Company or any of its Affiliates.

(o)
“Effective Date” means January 1, 2011, the initial effective date of the Plan.

(p)
“Employer” means the Company or any Affiliate which participates in the Plan.

(q)
“Fair Market Value” means the closing benchmark price of the Company’s Common
Stock as reported on the New York Stock Exchange for any given Valuation Date,
or if such date is not a trading date, the immediately preceding trading date.

(r)
“Insolvent” means either (a) the Employer is unable to pay its debts as they
become due, or (b) the Employer is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.

(s)
“Participant” means a Director who has commenced participation in the Plan in
accordance with Article 3, or who still has an undistributed Account Balance
under the Plan following his Separation from Service.

(t)
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, or other entity, including any successor (by merger or
otherwise) of such entity.

(u)
“Phantom Stock Unit” means an economic unit that is equal in value to one share
of the Company’s Common Stock on the Valuation Date, which is issued to a
Director as compensation for services performed as a Director pursuant to this
Plan, including Cash Compensation and Awards that are deferred by a Participant
hereunder and converted into Phantom Stock Units. Any Phantom Stock Unit that is
payable in Common Stock, and not



3

--------------------------------------------------------------------------------





cash, as elected by the Participant under this Plan shall also be considered an
“Other Stock-Based Award” under, and subject to, the Company Equity Plan.
(v)
“Phantom Stock Unit Account” means, for each Participant, the account
established for his or her benefit under the Plan, which reflects the credit on
the records of the Company that is equal to the number of Phantom Stock Units
that are deferred under the Plan by the Participant and not yet distributed from
the Plan.

(w)
“Plan” means the “Callon Petroleum Company Deferred Compensation Plan for
Outside Directors”, as contained herein, and as it may be amended from time to
time hereafter, together with any election and beneficiary designation forms
that the Committee requires a Participant to complete.

(x)
“Plan Administrator” means the Company.

(y)
“Plan Year” means the calendar year.

(z)
“Separation from Service” means “separation of service” of the Director which
shall be a termination of his directorship with the Company for whatever reason,
and as further interpreted in a manner that is consistent with the use of such
term under Code Section 409A.

(aa)
“Unforeseeable Emergency” shall mean a financial hardship of the Participant
resulting from: (i) an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent; (ii) a
loss of the Participant’s property due to casualty; or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Committee. Notwithstanding the foregoing provisions, an Unforeseeable
Emergency must meet the standards under Code Section 409A, as determined by the
Committee.

(bb)
“Valuation Date” means, except as may otherwise provided herein, each day of the
Plan Year that the New York Stock Exchange is open for trading of shares of the
Common Stock.

Article 3. Eligibility and Participation
3.1    Eligibility. Any Director who is a voting member of the Board and is not
an Employee of the Company or any of its Affiliates is eligible to participate
in the Plan.
3.2    Failure of Eligibility. If the Board determines, in its sole and absolute
discretion, that any Participant is no longer eligible to be an active
Participant in the Plan, the Participant shall cease active participation in the
Plan and the Participant will no longer be entitled to make any deferral
elections under the Plan. The Board’s determination shall be final and binding
on all Persons.
3.3    Enrollment. Each eligible Director who wishes to participate in the Plan
for a Plan Year must make an irrevocable election as to the deferral of (a) Cash
Compensation and/or (b) the receipt of Phantom Stock Units in lieu of Awards for
such Plan Year, by timely completing, executing and returning to the Plan
Administrator such election forms (or other enrollment materials) as the
Committee requires, as follows:
(a)
In the case of a Director who first becomes eligible to participate in the Plan
as of the first day of a Plan Year, then the Director’s election must be made on
or prior to December 31st of the immediately prior Plan Year; and



(b)
In the case of a Director who first becomes eligible to participate in the Plan
after the first day of a Plan Year, the election must be made within thirty (30)
days after the date the Director first becomes eligible to participate.





4

--------------------------------------------------------------------------------





If a Director fails to timely complete such election forms (or other enrollment
materials), the Director shall not participate in the Plan until the first day
of the first Plan Year next following the date on which the Director timely
completes, executes and returns such election forms (or other enrollment
materials) to the Committee (or its delegate).
Article 4. Deferrals
4.1    Election Forms and Enrollment Materials. In order to make deferrals, a
Participant must complete the election forms (or other enrollment materials) as
required by the Committee. A Participant may agree to defer any portion of his
Cash Compensation and Awards for the Plan Year in exchange for Phantom Stock
Units credited under the Plan. A Participant’s deferral of Cash Compensation
into Phantom Stock Units shall be made as of the Valuation Date on which such
Cash Compensation would otherwise have been paid to the Director absent his
deferral election, and deferrals of Awards that are credited as Phantom Stock
Units hereunder shall be made as of the Valuation Date on which such Award is
granted to the Director, provided that a valid deferral election form is in
effect for that Plan Year.
An election made by a Participant pursuant to the election forms shall be
irrevocable with respect to the Plan Year covered by such election.
Notwithstanding the foregoing, the Committee may permit a Participant to revoke
an election if the Participant has experienced an Unforeseeable Emergency, but
only to the extent that revoking the election is required by the Participant to
satisfy the Unforeseeable Emergency.
4.2    Amount of Deferrals. In connection with a Participant’s enrollment in the
Plan pursuant to Section 3.3, the Participant shall make an irrevocable election
for the Plan Year in which the Participant commences participation (a) to defer
up to one hundred percent (100%) of his or her Cash Compensation and convert
that amount into Phantom Stock Units, and/or (b) to receive Phantom Stock Units
in lieu of the grant of Awards that the Participant would otherwise have been
granted during the Plan Year for which such deferral election is effective. The
Participant’s initial deferral election under this Section 4.2 shall apply
solely to compensation that is earned with respect to services performed as a
Director on or after the date of the Participant’s enrollment in the Plan, and
shall continue to apply for all succeeding Plan Years. If the Participant fails
to timely complete, execute and return such election forms or other enrollment
materials, as required by the Committee in accordance with Section 3.3, then the
Participant shall not be permitted to defer any Cash Compensation or Awards, or
receive any Phantom Stock Units, under the Plan for such Plan Year.
4.3    Subsequent Plan Years. For each succeeding Plan Year, the Participant
may, prior to December 31st of the immediately preceding Plan Year (or such
earlier deadline as may be established by the Committee in its sole discretion),
make an irrevocable election to modify or revoke the Participant’s existing
election to (a) defer (or not to defer) up to one hundred percent (100%) of his
or her Cash Compensation for the immediately succeeding Plan Year, and/or (b)
receive (or not to receive) Phantom Stock in lieu of the grant of Awards that
the Participant would otherwise be entitled to receive for such Plan Year. Any
such new election shall remain in effect for all succeeding Plan Years, unless
and until timely revoked or modified by the Participant in accordance with this
Section 4.3. Any such modification shall (i) apply prospectively only and (ii)
not apply to Cash Compensation previously credited under the Plan and converted
into Phantom Stock Units or any Phantom Stock Units previously credited due to
the previous deferral of Awards.
Article 5. Accounts
5.1    Establishment of Accounts. The Company shall establish an Account for
each Participant. The Account shall reflect the value of the Cash Compensation
converted into Phantom Stock Units as well as the Phantom Stock Units issued to
the Participant in lieu of Awards for each applicable Plan Year.
5.2    Status of Accounts. The Account shall be a record-keeping device utilized
for the sole purpose of determining benefits payable under this Plan, and will
not constitute a separate fund of assets. All Account Balances shall continue,
for all purposes, to be part of the general, unrestricted assets of the Company
and its Affiliates, subject to the claims of their general creditors.


5

--------------------------------------------------------------------------------





5.3    Vesting. Amounts attributable to deferred Cash Compensation are 100%
vested under the Plan immediately upon being credited to a Participant’s Account
under the Plan and at all times thereafter. Phantom Stock Units attributable to
deferred Awards will vest, in whole or in installments, in accordance with the
applicable Award agreement.
Article 6. Distributions
6.1    Limitation on Right to Receive Payment. A Participant (or the
Participant’s Beneficiary in the case of the Participant’s death) shall not be
entitled to receive a distribution prior to the first to occur of the following
events:
(a)
The Participant’s Separation from Service;

(b)
The Participant’s death;

(c)
An Unforeseeable Emergency; or

(d)
A Change in Control.

6.2    General Right to Receive Payment. Upon the first to occur of a
Participant’s Separation from Service, death, or a Change in Control, the
Participant’s Account Balance will be distributed to the Participant or
Beneficiary, as applicable, in the manner provided in Section 6.3 (Form of
Payment), in the amount provided in Section 6.4 (Amount of Payment), and at the
time provided in Section 6.5 (Time of Payment).
Upon a Participant’s Unforeseeable Emergency, the amount determined under
Section 6.6 shall be paid in the manner provided in Section 6.3 (Form of
Payment) and at the time provided in Section 6.6 (Payment Upon Unforeseeable
Emergency).
6.3    Form of Payment. Any payment due under the Plan shall be distributed in a
single lump-sum payment. At such time and in such manner as the Committee may
require, and except with respect to payments made pursuant to Section 6.6, a
Participant may elect to receive such lump-sum payment either (a) in cash, (b)
in whole shares of Common Stock, or (c) in a combination of cash and whole
shares of Common Stock. Any shares of Common Stock delivered to the Participant
hereunder shall be delivered under the Company Equity Plan as of the date the
distribution is made. Payments made pursuant to Section 6.6 shall be distributed
solely in cash. Distributions shall be subject to such uniform administrative
rules and procedures as may be adopted by the Plan Administrator or Committee
from time to time.
In no event may a Participant change his election under this Section 6.3 (as to
medium of payment) after the date of the event giving rise to the distribution
(i.e., the Participant’s Separation from Service, the Participant’s death, or a
Change in Control, as applicable). In the event there is no election as to
medium of payment in effect for the Participant at the time of the event giving
rise to the distribution, the default medium of payment shall be made solely in
cash.
With respect to any payments made pursuant to Section 9.5 (Domestic Relations
Orders) or Section 9.6 (Incapacity of Recipient), the Company reserves the right
to make distributions solely in cash, notwithstanding any election the
Participant may then have in effect under this Section 6.3 as to medium of
payment.
6.4    Amount of Payment. In accordance with the Participant’s election (or
deemed election) under Section 6.3 as to medium of payment, the Company shall
pay to the Participant or Beneficiary, as applicable, an amount equal to the
value of the Participant’s Account Balance, determined as of the date of the
event giving rise to the distribution (i.e., the Participant’s Separation from
Service, the Participant’s death or a Change in Control, as applicable) or, if
that date is not a Valuation Date, then the next succeeding Valuation Date (the
“Determination Date”).
If the Participant has validly elected, in accordance with Section 6.3, to
receive a distribution, in whole or in part, in shares of Common Stock, the
number of shares to be delivered to the Participant within the time period under
Section 6.5 shall be determined by multiplying the Participant’s Account
Balance, determined as of the Determination Date, by the percentage of such
Account Balance, if any, that the Participant had elected


6

--------------------------------------------------------------------------------





to receive in Common Stock, and then dividing such product by the Fair Market
Value on the Determination Date, and rounding down to the nearest whole number.
Any remaining fractional share shall be paid in cash.
6.5    Time of Payment. Except as provided under Section 6.6, payment under the
Plan shall be made within sixty (60) days following the date of the first to
occur of (i) the Participant’s Separation from Service or death, or (ii) the
occurrence of a Change in Control. The Company retains sole discretion to
determine the date within this 60-day period on which any such payment will be
made.
6.6    Payment Upon Unforeseeable Emergency. Notwithstanding any provision of
the Plan to the contrary, if a Participant incurs an Unforeseeable Emergency,
the Participant may request a cash withdrawal from the Participant’s Account.
Distribution shall only be made on account of Unforeseeable Emergency if, as
determined by the Committee (with the Participant being recused from any such
discussion and vote if he is a member of the Committee), the amount distributed
with respect to the Unforeseeable Emergency does not exceed the amount necessary
to satisfy such emergency need, plus any additional amount necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved:  
(a)
Through reimbursement or compensation by insurance or otherwise;

(b)
By liquidation of the Participant’s other assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or

(c)
By cessation of deferrals under the Plan.

All distributions upon Unforeseeable Emergency shall be made in accordance with
the requirements of Code Section 409A.
Any amounts remaining in the Participant’s Account after withdrawal for an
Unforeseeable Emergency shall be payable in accordance with the provisions of
this Article 6.
6.7    Withholding. The Company shall have the right to deduct from all payments
or deferrals made under the Plan any tax required by law to be withheld. If the
Company concludes that tax is owing with respect to any deferral or payment
hereunder, the Company shall withhold such amounts from any payments due the
Participant, as permitted by law, or otherwise make appropriate arrangements
with the Participant or his Beneficiary for satisfaction of such obligation. A
tax for purposes of this Section 6.7 means any federal, state, local or any
other governmental income tax, excise tax, or any other tax or assessment that
is owed with respect to amounts deferred (and any earnings thereon) and any
payments made to Participants under the Plan. A Participant may satisfy any such
withholding obligation by (i) having the Company retain the number of shares of
Common Stock or (ii) tendering the number of shares of Common Stock, in either
case, whose Fair Market Value equals the amount required to be withheld.
6.8    Ban on Acceleration of Benefits. Notwithstanding any other provision of
the Plan to the contrary, neither the time nor the schedule of any payment under
the Plan may be accelerated except as permitted under Code Section 409A.
Article 7. Administration of the Plan
7.1    General. The Plan Administrator shall perform the duties and exercise its
powers and discretion hereunder and in accordance with applicable law. The
decisions and actions of the Plan Administrator shall be final and conclusive as
to all Persons affected thereby. The Employer shall furnish the Plan
Administrator with all data and other information that it may reasonably require
in order to perform its functions. The Plan Administrator may rely without
question upon any such data or other information.
7.2    Administration of Plan. The Plan Administrator shall interpret, construe
and construct the Plan, including correcting any defect, supplying any omission
or reconciling any inconsistency. The Plan Administrator shall have all powers
necessary or appropriate to implement and administer the terms and


7

--------------------------------------------------------------------------------





provisions of the Plan, including the power to make findings of fact. The
determination of the Plan Administrator as to the proper interpretation,
construction, or application of any term or provision of the Plan shall be
final, binding, and conclusive with respect to all Participants and other
interested Persons. The Plan Administrator shall direct all matters relating to
the distribution to Participants and Beneficiaries of the benefits to which they
are entitled, as determined by the Plan Administrator, in accordance with the
terms and conditions of the Plan.
7.3    Delegation and Indemnity. The Board, Committee or Plan Administrator may,
in its discretion, delegate one or more of its duties to its designated agents
or to employees of an Employer; provided, however, the Board may not delegate
its authority to make the determinations specified in Section 3.2. The Plan
Administrator may engage recordkeepers to assist the Plan Administrator with its
duties, and may engage legal counsel who may be counsel for an Employer. The
Plan Administrator shall not be responsible for any reasonable action taken or
omitted to be taken on the advice of such counsel, including written opinions or
certificates of any agent, counsel, actuary, or physician.
The Company shall indemnify, defend and hold harmless any employee or former
employee of an Employer who serves, or has served, as the Plan Administrator or
as a Committee member, or as an agent or delegate of the Plan Administrator or
Committee hereunder, with respect to all liabilities, claims, causes of action,
damages, expenses and costs, including reasonable attorney’s fees and expenses,
arising out of, or in connection with, the Plan, which are incurred, or expected
to be incurred, by such individual as the result of his performance or
non-performance of duties hereunder, except if directly resulting from such
individual’s gross negligence or intentional misconduct in the performance or
non-performance of a material duty hereunder.
7.4    Allocations. The Plan Administrator is given specific authority to
allocate or delegate responsibilities to others and to revoke such authority.
When the Plan Administrator has properly allocated or delegated any specific
authority pursuant to this Section, the Plan Administrator is not to be liable
for the acts or omissions of the Person to whom such authority has been
allocated or delegated.
7.5    Reliance Upon Information. The Board, Committee and the Plan
Administrator (and their members and delegates) shall not be liable for any
decision, action, omission, or mistake in judgment, provided that such Person
acted in good faith in connection with the administration of the Plan. Without
limiting the generality of the foregoing, any decision or action taken by such
Person in reasonable reliance upon any information supplied to it by any
employee of the Company Group, legal counsel for an Employer, or the independent
accountants for an Employer, shall be deemed to have been taken in good faith.
7.6    Disputes. Any and all disputes that may arise involving Participants or
Beneficiaries shall be referred to the Plan Administrator, and its decision in
such matters shall be final and binding on all Persons.
7.7    Insurance. At the Plan Administrator’s request, the Company shall
purchase liability insurance to cover the activities of the Plan Administrator
and the Committee, and their delegates hereunder.
7.8    Records. The Plan Administrator shall supervise the establishment and
maintenance of records by its agents and the Employer, which contain all
relevant data pertaining to the rights of any Person under the Plan. In
addition, the Plan Administrator may, in its discretion, establish a system for
complete or partial electronic administration of the Plan and may replace any
written documents described in the Plan with electronic counterparts as it deems
appropriate.
7.9    Electronic Administration. The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, Internet, intranet, voice response, or telephonic) by which
Participants may submit elections, directions, and forms required for
participation in, and the administration of, the Plan. If the Plan Administrator
chooses to use these alternative means, any elections, directions, or forms
submitted in accordance with the rules and procedures promulgated by the Plan
Administrator will be deemed to satisfy any provision of the Plan calling for
the submission of a written election, direction, or form.
7.10    Other Authority. The foregoing list of powers and duties of the Plan
Administrator is not intended to be exhaustive, and the Plan Administrator
shall, in addition, exercise such other powers and perform


8

--------------------------------------------------------------------------------





such other duties as it deems advisable in the administration of the Plan,
unless such powers or duties are expressly assigned to another Person pursuant
to the provisions of the Plan.
7.11    Conflict with Company Equity Plan. Notwithstanding any other provision
in this Plan to the contrary, to the extent that any provision in this Plan
relating to administration of a Phantom Stock Unit payable in Common Stock that
is thus considered to also be an Other Stock-Based Award under the Company
Equity Plan should conflict with any provision in the Company Equity Plan
relating to an Other Stock-Based Award, the provision in the Company Equity Plan
shall control and govern; provided, however, such provisions shall be construed
as being mutually consistent to the full extent practicable.
Article 8. Amendment and Termination
8.1    Amendment. The Company, by action of the Board, reserves the right to
amend the Plan at any time in its sole discretion.
8.2    Effect of Amendment. Any amendment of the Plan shall not, directly or
indirectly, reduce the Account Balance of any Participant as of the later of the
adoption date or the effective date of such amendment, without obtaining such
Participant’s express written consent.
8.3    Termination. The Company, by action of the Board, reserves the right to
terminate the Plan at any time in its discretion. In the event of termination,
the Company shall specify whether termination will change the time at which
distributions are made; provided that any acceleration of a distribution does
not result in the assessment of tax under Code Section 409A. In the absence of
such specification, the timing of distributions shall be unaffected by
termination.
Article 9. General Provisions
9.1    Participant’s Rights Unsecured. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of any Employer for payment of any distributions hereunder. The right
of a Participant, or his or her Beneficiary, to receive a distribution hereunder
shall be an unsecured claim against the general assets of the Company, and
neither the Participant nor Beneficiary shall have any rights in or against any
specific assets of any Employer. All amounts credited to a Participant’s Account
hereunder shall constitute general assets of the Company and may be disposed of
by the Company at such time and for such purposes as it may deem appropriate.
Nothing in this Section shall preclude the Company from establishing a “rabbi
trust” (as described in Code Sections 671-677), but the assets in the “rabbi
trust” must be available to pay the claims of the Employer’s general creditors
in the event of Insolvency.
9.2.    Beneficiary Designations. Each Employee, upon becoming a Participant,
shall file with the Plan Administrator (or its delegate) a designation of one or
more Beneficiaries to whom benefits otherwise payable to the Participant shall
be made in the event of his death prior to the complete distribution of his
Account Balance. A Beneficiary designation shall be on the form prescribed by
the Plan Administrator and shall be effective when received and accepted by the
Plan Administrator (or its delegate). A Participant may, from time to time,
revoke or change his Beneficiary designation by filing a new designation form
with the Plan Administrator. The last valid designation that was received and
accepted by the Plan Administrator prior to the Participant’s death shall be
controlling. No Beneficiary designation, change, or revocation shall be
effective prior to its actual receipt and acceptance by the Plan Administrator.
Notwithstanding any contrary provision of this Section 9.2, no Beneficiary
designation made by a married Participant, other than one under which the
surviving lawful spouse of such Participant is designated as the sole 100%
primary Beneficiary, shall be valid and effective without the prior written
consent of such spouse to the designation of another primary Beneficiary on a
form provided by the Plan Administrator for such purpose. However, in the event
of Participant’s divorce, any designation of his former spouse as his
Beneficiary shall be automatically revoked hereunder, without the necessity of
any further action, unless and until the Participant should affirmatively
re-designate his former spouse as his Beneficiary.


9

--------------------------------------------------------------------------------





If no valid and effective Beneficiary designation exists at the time of the
Participant’s death, or if no designated Beneficiary survives the Participant,
or if such designation conflicts with applicable law, payment of the
Participant’s remaining Account Balance shall be made to the Participant’s
surviving lawful spouse, if any. If there is no surviving spouse, then payment
of the Account Balance shall be made to the executor or administrator of the
Participant’s estate, or if there is no administration of Participant’s estate,
in accordance with the laws of descent and distribution, as determined by the
Company. If the Beneficiary dies before receiving all benefit payments to which
he is entitled, the remaining payments shall automatically be made to the
Beneficiary’s estate in a lump sum distribution.
If the Plan Administrator is in doubt as to the right of any person to receive
any amount, it may direct that the amount be paid into any court of competent
jurisdiction in an interpleader action, and such payment shall be a full and
complete discharge of any liability or obligation under the Plan to the full
extent of such payment.
9.3    No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by any Employer, the Board, Plan Administrator, Committee or any other
Person that the assets of the Company will be sufficient to pay any benefit
hereunder.
9.4    Spendthrift Provision. No interest of any Person in, or right to receive
a distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor shall any such interest or right to receive a distribution be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such Person, including claims in
bankruptcy proceedings.
Phantom Stock Units credited to a Participant’s Account cannot be transferred,
assigned, pledged, hypothecated, or otherwise encumbered or disposed of other
than by will or by the laws of descent and distribution. If the Participant
attempts to transfer, assign, pledge, hypothecate, or otherwise encumber or
dispose of his Phantom Stock Units or any right thereunder, except as expressly
permitted under the Plan, or in the event of any levy, attachment, execution, or
similar process upon the right or interest conferred by the Plan, the Company
may terminate the Participant’s Phantom Stock Units by notice to him, and such
Phantom Stock Units shall thereupon expire and be null and void.
This Section shall not preclude arrangements for the withholding of taxes from
deferrals, credits, or benefit payments, arrangements for the recovery of
benefit overpayments, arrangements for the transfer of benefit rights to another
plan, or arrangements for direct deposit of benefit payments to an account in a
bank, savings and loan association or credit union (provided that such
arrangement is not part of an arrangement constituting an assignment or
alienation).
9.5    Domestic Relations Orders. Notwithstanding the provisions of Section 9.4
(Spendthrift Provision) to the contrary, and to the extent permitted by law, the
amounts payable pursuant to the Plan may be assigned or alienated pursuant to a
“Domestic Relations Order” (as such term is defined in Code
Section 414(p)(1)(B)), in the complete discretion of the Plan Administrator
based on its advance review and approval of such an Order that is submitted by a
Participant.
9.6    Incapacity of Recipient. If the Plan Administrator is served with a court
order holding that a Person entitled to a distribution under the Plan is
incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such Person. The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any Person entitled to a
distribution. Any payment to an appointed guardian or other legal representative
under this Section shall be a payment for the account of the incapacitated
Person and a complete discharge of any liability of the Employer and the Plan to
the full extent of such payment.
9.7.    Powers of the Company. The existence of outstanding and unpaid benefits
under the Plan shall not affect in any way the right or power of the Company to
make or authorize any adjustments, recapitalization, reorganization or other
changes in the Company’s capital structure or in its business, or any


10

--------------------------------------------------------------------------------





merger or consolidation of the Company, or any issue of bonds, debentures,
common or preferred stock, or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
act or corporate proceeding, whether of a similar character or otherwise.
9.8    Successors. The Plan shall be binding upon and inure to the benefit of
the Company and its successors, as well as upon any person or entity acquiring,
whether by merger, consolidation, purchase of assets, dissolution or otherwise,
all or substantially all of the stock or other equity interests, business and/or
assets of the Company (or its successor), regardless of whether the Company (or
its successor) is the surviving or resulting entity. The Plan shall be binding
upon the heirs, Beneficiaries, and personal representatives of the Participants
hereunder.
Should any adopting Employer (or any successor thereto), other than the Company,
elect to dissolve, enter into a sale of its assets, or enter into any
reorganization incident to which it is not the surviving entity, unless the
surviving or successor entity shall formally agree to assume and continue the
Plan (with the consent of the Board), the Plan shall terminate with respect to
such Employer (or any successor thereto) on the closing date of such
transaction. In such event, there shall be no active Participants with respect
to that Employer, and the Account Balance of any affected Participant shall not
become distributable at that time except in accordance with Article 6 and Code
Section 409A.
9.9    Waiver. No term or condition of this Plan shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Plan, except by written instrument of the Person charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
9.10    Intention to Comply with Code Section 409A. This Plan is intended to
comply with Code Section 409A, and any ambiguous provision will be construed in
a manner that is compliant with, or exempt from, the application of Code Section
409A. If any provision of this Plan would cause a Participant to incur taxation
or interest under Code Section 409A, the Company may reform such provision to
comply with Section 409A, or an exemption or exception thereunder, to the full
extent permitted under Code Section 409A.
9.11    Compliance with Other Laws and Regulations. The Company may obtain such
agreements or undertakings as the Company deems to be necessary or advisable to
assure compliance with any law or regulation of any governmental authority or
any securities exchange on which the shares of Common Stock are traded. The Plan
and the conversion of Phantom Stock Units hereunder shall be subject to all
applicable federal and state laws, rules and regulations, and to any required
approvals by any government or regulatory agency.
9.12    Nature of Units; No Rights as Equity Owner under the Plan. The Phantom
Stock Units shall be used solely as a device for the measurement and
determination of the amount of any payment. The Phantom Stock Units shall not
constitute, or be treated as, property or as a trust fund of any kind. The
Participants’ rights hereunder are limited exclusively to the right to receive
cash or other property as provided in the Plan, and shall confer no voting
rights or any similar rights commonly enjoyed by a beneficial owner of Common
Stock. No Participant shall have any rights as an equity owner of the Company
with respect to any Phantom Stock Units credited under the Plan. All benefits
under the Plan shall be payable solely from the general assets of the Company,
and no separate or special funds shall be established and no segregation of
assets shall be made to assure the payment of benefits from the Plan. The
Participants shall have no right, title, or interest in or to any investments
which the Company or an Affiliate may make to aid in meeting its obligations
under the Plan. The rights of Participants with respect to Phantom Stock Units
shall be limited to those rights that are specifically enumerated in the Plan
and the Phantom Stock Units, with such rights being on parity with the rights of
other unsecured general creditors of the Company. No liability or obligation of
the Company under the Plan shall be deemed to be secured by any pledge or other
encumbrance on any property of the Company or an Affiliate.


11

--------------------------------------------------------------------------------





The foregoing is not intended to limit any shareholder rights that an individual
may obtain following the individual’s receipt of a distribution of shares of
Common Stock under the Plan.
9.13    Investment Intent. The Company may require that there be presented to
any Participant and/or filed with the Company under the Plan, such evidence that
it deems to be necessary or appropriate to establish that any (a) Phantom Stock
Units credited under the Plan and (b) shares of Common Stock delivered as
payment on behalf of a Participant, are being acquired for investment and not
with a view to their distribution.
9.14    Effect of the Plan. Neither the adoption of this Plan, nor any action of
the Company hereunder, shall be deemed to give any Director any right to be
granted an Award or any other rights, except as may be evidenced by the terms of
this Plan.
9.15    Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to credit
Phantom Stock Units if the issuance thereof would constitute a violation by the
Participant or the Company of any law or regulation of any governmental
authority or any national securities exchange or other forum in which the Common
Stock is traded (including Section 16 of the Securities Exchange Act of 1934).
As a condition precedent to the crediting of any Phantom Stock Unit, the Company
may require any agreement or undertaking that it deems necessary or advisable to
assure compliance with any such law or regulation. As determined by the Company,
(a) the Plan itself, (b) the conversion and crediting of Phantom Stock Units,
and (c) the delivery of payments with respect to Phantom Stock Units, shall be
subject to all applicable federal and state laws, rules and regulations and to
approval by any government or regulatory agency to the extent required.
9.16    No Guarantee of Tax Consequences. The Employer, Board, Plan
Administrator, Committee and any other Person do not make any commitment or
guarantee that any federal, state, local, or foreign tax treatment will apply or
be available to any Participant or any other Person.
9.17    Complete Plan. The terms and provisions of the Plan shall supersede and
replace, in its entirety, any prior agreements, promises, understandings, and
representations, oral or written, between the Company and its Affiliates and any
Director or Participant, with respect to the subject matter of the Plan.
9.18    Severability. In the event that any term or provision of the Plan is
declared invalid and unenforceable in a final decree or order issued by a court
of competent jurisdiction, such declaration shall not affect the validity of the
other provisions of the Plan to which such declaration of invalidity does not
relate, and such other provisions shall remain in full force and effect.
9.19    Gender, Tense and Headings. Whenever the context requires, words of the
masculine gender used herein shall include the feminine and neuter, and words
used in the singular shall include the plural. The words “hereof,” “hereunder,”
“herein,” and similar compounds of the word “here” shall refer to the entire
Plan and not to any particular term or provision of the Plan. Headings of
Sections, as used herein, are inserted solely for convenience and reference and
shall not affect the meaning, interpretation or scope of the Plan.
9.20    Governing Law. The Plan shall be subject to and governed by the laws of
the State of Delaware (other than such laws relating to choice of laws), except
to the extent preempted by the Code or other controlling federal law.


IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this amended and restated Plan by and on behalf of the Company,
effective as of May 1, 2017.




12

--------------------------------------------------------------------------------





ATTEST:
 
 
 
CALLON PETROLEUM COMPANY
 
 
 
 
 
By:
/s/ Bob Weatherly
 
By:
/s/ Fred L. Callon
Name:
Bob Weatherly
 
Name:
Fred L. Callon
Title:
Corporate Secretary
 
Title:
President and CEO
Date:
May 10, 2017
 
Date:
May 10, 2017





13